                                      Case 19-19062              Doc 1        Filed 07/02/19           Page 1 of 46

Fill in this information to identify your case:

United States Bankruptcy Court for the:

DISTRICT OF MARYLAND

Case number (if known)                                                      Chapter       7
                                                                                                                              Check if this an
                                                                                                                              amended filing




Official Form 201
Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                                                           4/19
If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write the debtor's name and case number (if known).
For more information, a separate document, Instructions for Bankruptcy Forms for Non-Individuals, is available.


1.   Debtor's name                WOG, LLC

2.   All other names debtor
     used in the last 8 years
     Include any assumed          DBA White Oak Group
     names, trade names and
     doing business as names

3.   Debtor's federal
     Employer Identification      XX-XXXXXXX
     Number (EIN)


4.   Debtor's address             Principal place of business                                     Mailing address, if different from principal place of
                                                                                                  business

                                  23 S. Harrison Street
                                  Easton, MD 21601
                                  Number, Street, City, State & ZIP Code                          P.O. Box, Number, Street, City, State & ZIP Code

                                  Talbot                                                          Location of principal assets, if different from principal
                                  County                                                          place of business

                                                                                                  Number, Street, City, State & ZIP Code


5.   Debtor's website (URL)


6.   Type of debtor                   Corporation (including Limited Liability Company (LLC) and Limited Liability Partnership (LLP))
                                      Partnership (excluding LLP)
                                      Other. Specify:




Official Form 201                          Voluntary Petition for Non-Individuals Filing for Bankruptcy                                              page 1
                                        Case 19-19062               Doc 1         Filed 07/02/19              Page 2 of 46
Debtor    WOG, LLC                                                                                     Case number (if known)
          Name



7.   Describe debtor's business        A. Check one:
                                          Health Care Business (as defined in 11 U.S.C. § 101(27A))
                                          Single Asset Real Estate (as defined in 11 U.S.C. § 101(51B))
                                          Railroad (as defined in 11 U.S.C. § 101(44))
                                          Stockbroker (as defined in 11 U.S.C. § 101(53A))
                                          Commodity Broker (as defined in 11 U.S.C. § 101(6))
                                          Clearing Bank (as defined in 11 U.S.C. § 781(3))

                                          None of the above

                                       B. Check all that apply
                                          Tax-exempt entity (as described in 26 U.S.C. §501)
                                          Investment company, including hedge fund or pooled investment vehicle (as defined in 15 U.S.C. §80a-3)
                                          Investment advisor (as defined in 15 U.S.C. §80b-2(a)(11))

                                       C. NAICS (North American Industry Classification System) 4-digit code that best describes debtor.
                                          See http://www.uscourts.gov/four-digit-national-association-naics-codes.



8.   Under which chapter of the        Check one:
     Bankruptcy Code is the
     debtor filing?                       Chapter 7
                                          Chapter 9
                                          Chapter 11. Check all that apply:
                                                                 Debtor's aggregate noncontingent liquidated debts (excluding debts owed to insiders or affiliates)
                                                                 are less than $2,725,625 (amount subject to adjustment on 4/01/22 and every 3 years after that).
                                                                 The debtor is a small business debtor as defined in 11 U.S.C. § 101(51D). If the debtor is a small
                                                                 business debtor, attach the most recent balance sheet, statement of operations, cash-flow
                                                                 statement, and federal income tax return or if all of these documents do not exist, follow the
                                                                 procedure in 11 U.S.C. § 1116(1)(B).
                                                                 A plan is being filed with this petition.
                                                                 Acceptances of the plan were solicited prepetition from one or more classes of creditors, in
                                                                 accordance with 11 U.S.C. § 1126(b).
                                                                 The debtor is required to file periodic reports (for example, 10K and 10Q) with the Securities and
                                                                 Exchange Commission according to § 13 or 15(d) of the Securities Exchange Act of 1934. File the
                                                                 attachment to Voluntary Petition for Non-Individuals Filing for Bankruptcy under Chapter 11
                                                                 (Official Form 201A) with this form.
                                                                 The debtor is a shell company as defined in the Securities Exchange Act of 1934 Rule 12b-2.
                                          Chapter 12



9.   Were prior bankruptcy                No.
     cases filed by or against
     the debtor within the last 8         Yes.
     years?
     If more than 2 cases, attach a
     separate list.                               District                                When                                  Case number
                                                  District                                When                                  Case number


10. Are any bankruptcy cases              No
    pending or being filed by a
    business partner or an                Yes.
    affiliate of the debtor?
     List all cases. If more than 1,
     attach a separate list                       Debtor                                                                    Relationship
                                                  District                                When                              Case number, if known




Official Form 201                               Voluntary Petition for Non-Individuals Filing for Bankruptcy                                              page 2
                                     Case 19-19062                 Doc 1        Filed 07/02/19            Page 3 of 46
Debtor   WOG, LLC                                                                                  Case number (if known)
         Name



11. Why is the case filed in    Check all that apply:
    this district?
                                         Debtor has had its domicile, principal place of business, or principal assets in this district for 180 days immediately
                                         preceding the date of this petition or for a longer part of such 180 days than in any other district.
                                         A bankruptcy case concerning debtor's affiliate, general partner, or partnership is pending in this district.

12. Does the debtor own or          No
    have possession of any
    real property or personal                Answer below for each property that needs immediate attention. Attach additional sheets if needed.
                                    Yes.
    property that needs
    immediate attention?                     Why does the property need immediate attention? (Check all that apply.)
                                                It poses or is alleged to pose a threat of imminent and identifiable hazard to public health or safety.
                                               What is the hazard?
                                                It needs to be physically secured or protected from the weather.
                                                It includes perishable goods or assets that could quickly deteriorate or lose value without attention (for example,
                                               livestock, seasonal goods, meat, dairy, produce, or securities-related assets or other options).
                                                Other
                                             Where is the property?
                                                                              Number, Street, City, State & ZIP Code
                                             Is the property insured?
                                                No
                                                Yes.    Insurance agency
                                                        Contact name
                                                        Phone



         Statistical and administrative information

13. Debtor's estimation of      .         Check one:
    available funds
                                             Funds will be available for distribution to unsecured creditors.
                                             After any administrative expenses are paid, no funds will be available to unsecured creditors.

14. Estimated number of             1-49                                             1,000-5,000                                 25,001-50,000
    creditors                                                                        5001-10,000                                 50,001-100,000
                                    50-99
                                    100-199                                          10,001-25,000                               More than100,000
                                    200-999

15. Estimated Assets                $0 - $50,000                                     $1,000,001 - $10 million                    $500,000,001 - $1 billion
                                    $50,001 - $100,000                               $10,000,001 - $50 million                   $1,000,000,001 - $10 billion
                                    $100,001 - $500,000                              $50,000,001 - $100 million                  $10,000,000,001 - $50 billion
                                    $500,001 - $1 million                            $100,000,001 - $500 million                 More than $50 billion


16. Estimated liabilities           $0 - $50,000                                     $1,000,001 - $10 million                    $500,000,001 - $1 billion
                                    $50,001 - $100,000                               $10,000,001 - $50 million                   $1,000,000,001 - $10 billion
                                    $100,001 - $500,000                              $50,000,001 - $100 million                  $10,000,000,001 - $50 billion
                                    $500,001 - $1 million                            $100,000,001 - $500 million                 More than $50 billion




Official Form 201                           Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                   page 3
                                     Case 19-19062                Doc 1        Filed 07/02/19             Page 4 of 46
Debtor    WOG, LLC                                                                                 Case number (if known)
          Name



          Request for Relief, Declaration, and Signatures

WARNING -- Bankruptcy fraud is a serious crime. Making a false statement in connection with a bankruptcy case can result in fines up to $500,000 or
           imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.

17. Declaration and signature
    of authorized                The debtor requests relief in accordance with the chapter of title 11, United States Code, specified in this petition.
    representative of debtor
                                 I have been authorized to file this petition on behalf of the debtor.

                                 I have examined the information in this petition and have a reasonable belief that the information is trued and correct.

                                 I declare under penalty of perjury that the foregoing is true and correct.

                                 Executed on      July 2, 2019
                                                  MM / DD / YYYY


                             X   /s/ Daryl D. Dixon                                                       Daryl D. Dixon
                                 Signature of authorized representative of debtor                         Printed name

                                 Title   CEO




18. Signature of attorney    X   /s/ Constance M. Hare #                                                   Date July 2, 2019
                                 Signature of attorney for debtor                                               MM / DD / YYYY

                                 Constance M. Hare # 22512
                                 Printed name

                                 Coon & Cole, LLC
                                 Firm name

                                 305 W. Chesapeake Avenue
                                 Suite 510
                                 Towson, MD 21204
                                 Number, Street, City, State & ZIP Code


                                 Contact phone     410-244-8800                  Email address      cmh@cooncolelaw.com

                                 # 22512 MD
                                 Bar number and State




Official Form 201                         Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                    page 4
                                          Case 19-19062                   Doc 1        Filed 07/02/19            Page 5 of 46




 Fill in this information to identify the case:

 Debtor name         WOG, LLC

 United States Bankruptcy Court for the:            DISTRICT OF MARYLAND

 Case number (if known)
                                                                                                                                 Check if this is an
                                                                                                                                 amended filing



Official Form 202
Declaration Under Penalty of Perjury for Non-Individual Debtors                                                                                        12/15

An individual who is authorized to act on behalf of a non-individual debtor, such as a corporation or partnership, must sign and submit this
form for the schedules of assets and liabilities, any other document that requires a declaration that is not included in the document, and any
amendments of those documents. This form must state the individual’s position or relationship to the debtor, the identity of the document,
and the date. Bankruptcy Rules 1008 and 9011.

WARNING -- Bankruptcy fraud is a serious crime. Making a false statement, concealing property, or obtaining money or property by fraud in
connection with a bankruptcy case can result in fines up to $500,000 or imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341,
1519, and 3571.



                Declaration and signature


       I am the president, another officer, or an authorized agent of the corporation; a member or an authorized agent of the partnership; or another
       individual serving as a representative of the debtor in this case.

       I have examined the information in the documents checked below and I have a reasonable belief that the information is true and correct:

                  Schedule A/B: Assets–Real and Personal Property (Official Form 206A/B)
                  Schedule D: Creditors Who Have Claims Secured by Property (Official Form 206D)
                  Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 206E/F)
                  Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G)
                  Schedule H: Codebtors (Official Form 206H)
                  Summary of Assets and Liabilities for Non-Individuals (Official Form 206Sum)
                  Amended Schedule
                  Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims and Are Not Insiders (Official Form 204)
                  Other document that requires a declaration

       I declare under penalty of perjury that the foregoing is true and correct.

        Executed on          July 2, 2019                            X /s/ Daryl D. Dixon
                                                                       Signature of individual signing on behalf of debtor

                                                                       Daryl D. Dixon
                                                                       Printed name

                                                                       CEO
                                                                       Position or relationship to debtor




Official Form 202                                             Declaration Under Penalty of Perjury for Non-Individual Debtors
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                        Best Case Bankruptcy
                                                  Case 19-19062                            Doc 1               Filed 07/02/19                        Page 6 of 46
 Fill in this information to identify the case:

 Debtor name            WOG, LLC

 United States Bankruptcy Court for the:                       DISTRICT OF MARYLAND

 Case number (if known)
                                                                                                                                                                                       Check if this is an
                                                                                                                                                                                       amended filing



Official Form 206Sum
Summary of Assets and Liabilities for Non-Individuals                                                                                                                                                   12/15

 Part 1:      Summary of Assets


 1.    Schedule A/B: Assets-Real and Personal Property (Official Form 206A/B)

       1a. Real property:
           Copy line 88 from Schedule A/B.............................................................................................................................                  $                    0.00

       1b. Total personal property:
           Copy line 91A from Schedule A/B.........................................................................................................................                     $           301,175.47

       1c. Total of all property:
           Copy line 92 from Schedule A/B...........................................................................................................................                    $           301,175.47


 Part 2:      Summary of Liabilities


 2.    Schedule D: Creditors Who Have Claims Secured by Property (Official Form 206D)
       Copy the total dollar amount listed in Column A, Amount of claim, from line 3 of Schedule D....................................                                                  $            52,528.20


 3.    Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 206E/F)

       3a. Total claim amounts of priority unsecured claims:
           Copy the total claims from Part 1 from line 5a of Schedule E/F..........................................................................                                     $           106,615.71

       3b. Total amount of claims of nonpriority amount of unsecured claims:
           Copy the total of the amount of claims from Part 2 from line 5b of Schedule E/F................................................                                             +$        1,709,737.13


 4.    Total liabilities .......................................................................................................................................................
       Lines 2 + 3a + 3b                                                                                                                                                           $           1,868,881.04




 Official Form 206Sum                                              Summary of Assets and Liabilities for Non-Individuals                                                                                 page 1
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                                                          Best Case Bankruptcy
                                          Case 19-19062               Doc 1      Filed 07/02/19       Page 7 of 46
 Fill in this information to identify the case:

 Debtor name         WOG, LLC

 United States Bankruptcy Court for the:            DISTRICT OF MARYLAND

 Case number (if known)
                                                                                                                                       Check if this is an
                                                                                                                                       amended filing



Official Form 206A/B
Schedule A/B: Assets - Real and Personal Property                                                                                                      12/15
Disclose all property, real and personal, which the debtor owns or in which the debtor has any other legal, equitable, or future interest.
Include all property in which the debtor holds rights and powers exercisable for the debtor's own benefit. Also include assets and properties
which have no book value, such as fully depreciated assets or assets that were not capitalized. In Schedule A/B, list any executory contracts
or unexpired leases. Also list them on Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G).

Be as complete and accurate as possible. If more space is needed, attach a separate sheet to this form. At the top of any pages added, write
the debtor’s name and case number (if known). Also identify the form and line number to which the additional information applies. If an
additional sheet is attached, include the amounts from the attachment in the total for the pertinent part.

 For Part 1 through Part 11, list each asset under the appropriate category or attach separate supporting schedules, such as a fixed asset
 schedule or depreciation schedule, that gives the details for each asset in a particular category. List each asset only once. In valuing the
 debtor’s interest, do not deduct the value of secured claims. See the instructions to understand the terms used in this form.
 Part 1:      Cash and cash equivalents
1. Does the debtor have any cash or cash equivalents?

        No. Go to Part 2.
         Yes Fill in the information below.
      All cash or cash equivalents owned or controlled by the debtor                                                                   Current value of
                                                                                                                                       debtor's interest

 3.        Checking, savings, money market, or financial brokerage accounts (Identify all)
           Name of institution (bank or brokerage firm)         Type of account                             Last 4 digits of account
                                                                                                            number


           3.1.     Shore United Bank                                       Checking                        7901                                     $1,191.10




           3.2.     Shore United Bank                                       Payroll                         7902                                             $0.00




           3.3.     Peoples Bank                                            Checking                        1251                                     $4,200.00



 4.        Other cash equivalents (Identify all)

 5.        Total of Part 1.                                                                                                                      $5,391.10
           Add lines 2 through 4 (including amounts on any additional sheets). Copy the total to line 80.

 Part 2:          Deposits and Prepayments
6. Does the debtor have any deposits or prepayments?

        No. Go to Part 3.
        Yes Fill in the information below.

 7.        Deposits, including security deposits and utility deposits
           Description, including name of holder of deposit
                    Identification International, 3120 Commerce Street, Blacksburg, VA 24060 (creditor has
           7.1.     indicated that this was a prepay and that no refund would be made)                                                                 $102.09

Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                               page 1
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                              Best Case Bankruptcy
                                          Case 19-19062               Doc 1        Filed 07/02/19           Page 8 of 46

 Debtor         WOG, LLC                                                                          Case number (If known)
                Name




 8.        Prepayments, including prepayments on executory contracts, leases, insurance, taxes, and rent
           Description, including name of holder of prepayment


 9.        Total of Part 2.                                                                                                                  $102.09
           Add lines 7 through 8. Copy the total to line 81.

 Part 3:        Accounts receivable
10. Does the debtor have any accounts receivable?

        No. Go to Part 4.
        Yes Fill in the information below.

 11.       Accounts receivable
           11a. 90 days old or less:                            546,489.12   -                           310,205.79 = ....                  $236,283.33
                                              face amount                           doubtful or uncollectible accounts




           11b. Over 90 days old:                                     0.00   -                                  0.00 =....                     Unknown
                                              face amount                           doubtful or uncollectible accounts



 12.       Total of Part 3.                                                                                                             $236,283.33
           Current value on lines 11a + 11b = line 12. Copy the total to line 82.

 Part 4:        Investments
13. Does the debtor own any investments?

        No. Go to Part 5.
        Yes Fill in the information below.


 Part 5:        Inventory, excluding agriculture assets
18. Does the debtor own any inventory (excluding agriculture assets)?

        No. Go to Part 6.
        Yes Fill in the information below.

           General description                        Date of the last           Net book value of         Valuation method used   Current value of
                                                      physical inventory         debtor's interest         for current value       debtor's interest
                                                                                 (Where available)

 19.       Raw materials

 20.       Work in progress

 21.       Finished goods, including goods held for resale

 22.       Other inventory or supplies




Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                      page 2
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                        Best Case Bankruptcy
                                          Case 19-19062                  Doc 1      Filed 07/02/19        Page 9 of 46

 Debtor         WOG, LLC                                                                         Case number (If known)
                Name

           Miscellaneous cable,
           connectors,
           consumables, end-of-life
           equipment, etc. used for
           warranty work or
           supplemental goods
           from large scale projects
           (Value based on
           debtor's best estimate of
           sale of entire lot)                                                                 $0.00                                      $20,000.00




 23.       Total of Part 5.                                                                                                           $20,000.00
           Add lines 19 through 22. Copy the total to line 84.

 24.       Is any of the property listed in Part 5 perishable?
               No
               Yes

 25.       Has any of the property listed in Part 5 been purchased within 20 days before the bankruptcy was filed?
               No
               Yes. Book value                                       Valuation method                        Current Value

 26.       Has any of the property listed in Part 5 been appraised by a professional within the last year?
               No
               Yes

 Part 6:        Farming and fishing-related assets (other than titled motor vehicles and land)
27. Does the debtor own or lease any farming and fishing-related assets (other than titled motor vehicles and land)?

        No. Go to Part 7.
        Yes Fill in the information below.


 Part 7:        Office furniture, fixtures, and equipment; and collectibles
38. Does the debtor own or lease any office furniture, fixtures, equipment, or collectibles?

        No. Go to Part 8.
        Yes Fill in the information below.

           General description                                                   Net book value of      Valuation method used   Current value of
                                                                                 debtor's interest      for current value       debtor's interest
                                                                                 (Where available)

 39.       Office furniture
           Detailed list of furniture, fixtures and
           equipment prepared by debtor and provided to
           trustee                                                                             $0.00    Comparable sale                   $11,369.89



 40.       Office fixtures

 41.       Office equipment, including all computer equipment and
           communication systems equipment and software
           Detailed list of office equipment, computer and
           communications systems equipment and
           software prepared by the debtor and provided
           to trustee                                                                          $0.00    Comparable sale                   $16,029.06




Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                   page 3
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                     Best Case Bankruptcy
                                        Case 19-19062                Doc 1      Filed 07/02/19        Page 10 of 46

 Debtor         WOG, LLC                                                                      Case number (If known)
                Name

 42.        Collectibles Examples: Antiques and figurines; paintings, prints, or other artwork;
            books, pictures, or other art objects; china and crystal; stamp, coin, or baseball card
            collections; other collections, memorabilia, or collectibles

 43.        Total of Part 7.                                                                                                           $27,398.95
            Add lines 39 through 42. Copy the total to line 86.

 44.        Is a depreciation schedule available for any of the property listed in Part 7?
               No
               Yes

 45.        Has any of the property listed in Part 7 been appraised by a professional within the last year?
               No
               Yes

 Part 8:        Machinery, equipment, and vehicles
46. Does the debtor own or lease any machinery, equipment, or vehicles?

        No. Go to Part 9.
        Yes Fill in the information below.

            General description                                               Net book value of       Valuation method used   Current value of
            Include year, make, model, and identification numbers             debtor's interest       for current value       debtor's interest
            (i.e., VIN, HIN, or N-number)                                     (Where available)

 47.        Automobiles, vans, trucks, motorcycles, trailers, and titled farm vehicles

            47.1.    2012 Ford F150 truck titled in the name
                     of the debtor and Douglas W. Keeton
                     (per appraisal of Hertrich Ford dated
                     6/26/19)                                                               $0.00     N/A                               $12,000.00



 48.        Watercraft, trailers, motors, and related accessories Examples: Boats, trailers, motors,
            floating homes, personal watercraft, and fishing vessels

 49.        Aircraft and accessories


 50.        Other machinery, fixtures, and equipment (excluding farm
            machinery and equipment)

 51.        Total of Part 8.                                                                                                        $12,000.00
            Add lines 47 through 50. Copy the total to line 87.

 52.        Is a depreciation schedule available for any of the property listed in Part 8?
               No
               Yes

 53.        Has any of the property listed in Part 8 been appraised by a professional within the last year?
               No
               Yes

 Part 9:        Real property
54. Does the debtor own or lease any real property?

        No. Go to Part 10.
        Yes Fill in the information below.


 Part 10:       Intangibles and intellectual property

Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                 page 4
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                   Best Case Bankruptcy
                                        Case 19-19062                Doc 1      Filed 07/02/19        Page 11 of 46

 Debtor         WOG, LLC                                                                      Case number (If known)
                Name

59. Does the debtor have any interests in intangibles or intellectual property?

        No. Go to Part 11.
        Yes Fill in the information below.

            General description                                               Net book value of      Valuation method used   Current value of
                                                                              debtor's interest      for current value       debtor's interest
                                                                              (Where available)

 60.        Patents, copyrights, trademarks, and trade secrets

 61.        Internet domain names and websites
            www.whiteoak-group.com (hosted by
            GoDaddy)                                                                        $0.00                                              $0.00



 62.        Licenses, franchises, and royalties

 63.        Customer lists, mailing lists, or other compilations

 64.        Other intangibles, or intellectual property

 65.        Goodwill

 66.        Total of Part 10.                                                                                                               $0.00
            Add lines 60 through 65. Copy the total to line 89.

 67.        Do your lists or records include personally identifiable information of customers (as defined in 11 U.S.C.§§ 101(41A) and 107?
               No
               Yes

 68.        Is there an amortization or other similar schedule available for any of the property listed in Part 10?
               No
               Yes

 69.        Has any of the property listed in Part 10 been appraised by a professional within the last year?
               No
               Yes

 Part 11:       All other assets
70. Does the debtor own any other assets that have not yet been reported on this form?
    Include all interests in executory contracts and unexpired leases not previously reported on this form.

        No. Go to Part 12.
        Yes Fill in the information below.

                                                                                                                             Current value of
                                                                                                                             debtor's interest


 71.        Notes receivable
            Description (include name of obligor)

 72.        Tax refunds and unused net operating losses (NOLs)
            Description (for example, federal, state, local)

 73.        Interests in insurance policies or annuities
            Federal Insurance Company liability, property policy
            (including impairment of computer services, business
            income) ending 65-34 EUC                                                                                                           $0.00




Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                page 5
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                  Best Case Bankruptcy
                                        Case 19-19062                Doc 1      Filed 07/02/19       Page 12 of 46

 Debtor         WOG, LLC                                                                     Case number (If known)
                Name

           Great Northern Insurance Company commercial auto
           policy ending 15-47                                                                                                   $0.00


           Federal Insurance Company workers compensation
           policy ending 81-07                                                                                                   $0.00


           Federal Insurance Company excess and umbrella
           insurance policy ending 05-65                                                                                         $0.00


           Mass Mutual term policy ending 3668 on the life of
           Douglas Keeton                                                                                                        $0.00


           Mass Mutual term policy ending 3052 on the life of Daryl
           Dixon                                                                                                                 $0.00


           Mass Mutual term policy ending 0239 on the life of Daryl
           Dixon                                                                                                                 $0.00



 74.       Causes of action against third parties (whether or not a lawsuit
           has been filed)

 75.       Other contingent and unliquidated claims or causes of action of
           every nature, including counterclaims of the debtor and rights to
           set off claims

 76.       Trusts, equitable or future interests in property

 77.       Other property of any kind not already listed Examples: Season tickets,
           country club membership

 78.       Total of Part 11.                                                                                                  $0.00
           Add lines 71 through 77. Copy the total to line 90.

 79.       Has any of the property listed in Part 11 been appraised by a professional within the last year?
               No
               Yes




Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                  page 6
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                    Best Case Bankruptcy
                                            Case 19-19062                      Doc 1            Filed 07/02/19                       Page 13 of 46

 Debtor          WOG, LLC                                                                                            Case number (If known)
                 Name



 Part 12:        Summary

In Part 12 copy all of the totals from the earlier parts of the form
      Type of property                                                                               Current value of                      Current value of real
                                                                                                     personal property                     property

 80. Cash, cash equivalents, and financial assets.
     Copy line 5, Part 1                                                                                              $5,391.10

 81. Deposits and prepayments. Copy line 9, Part 2.                                                                      $102.09

 82. Accounts receivable. Copy line 12, Part 3.                                                                   $236,283.33

 83. Investments. Copy line 17, Part 4.                                                                                      $0.00

 84. Inventory. Copy line 23, Part 5.                                                                               $20,000.00

 85. Farming and fishing-related assets. Copy line 33, Part 6.                                                               $0.00

 86. Office furniture, fixtures, and equipment; and collectibles.
     Copy line 43, Part 7.                                                                                          $27,398.95

 87. Machinery, equipment, and vehicles. Copy line 51, Part 8.                                                      $12,000.00

 88. Real property. Copy line 56, Part 9.........................................................................................>                                  $0.00

 89. Intangibles and intellectual property. Copy line 66, Part 10.                                                           $0.00

 90. All other assets. Copy line 78, Part 11.                                                    +                           $0.00

 91. Total. Add lines 80 through 90 for each column                                                            $301,175.47             + 91b.                      $0.00


 92. Total of all property on Schedule A/B. Add lines 91a+91b=92                                                                                                   $301,175.47




Official Form 206A/B                                               Schedule A/B Assets - Real and Personal Property                                                            page 7
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                                   Best Case Bankruptcy
                                             Case 19-19062                Doc 1        Filed 07/02/19               Page 14 of 46
 Fill in this information to identify the case:

 Debtor name          WOG, LLC

 United States Bankruptcy Court for the:            DISTRICT OF MARYLAND

 Case number (if known)
                                                                                                                                                 Check if this is an
                                                                                                                                                 amended filing

Official Form 206D
Schedule D: Creditors Who Have Claims Secured by Property                                                                                                        12/15
Be as complete and accurate as possible.
1. Do any creditors have claims secured by debtor's property?
          No. Check this box and submit page 1 of this form to the court with debtor's other schedules. Debtor has nothing else to report on this form.
          Yes. Fill in all of the information below.
 Part 1:      List Creditors Who Have Secured Claims
                                                                                                                       Column A                    Column B
 2. List in alphabetical order all creditors who have secured claims. If a creditor has more than one secured
 claim, list the creditor separately for each claim.                                                                   Amount of claim             Value of collateral
                                                                                                                                                   that supports this
                                                                                                                       Do not deduct the value     claim
                                                                                                                       of collateral.
        Express Capital Funding,
 2.1                                                                                                                            $52,528.20                      $0.00
        Inc.                                          Describe debtor's property that is subject to a lien
        Creditor's Name                               Blanket lien on assets of company
        130 S. Chaparral Court,
        #245
        Anaheim, CA 92808
        Creditor's mailing address                    Describe the lien
                                                      UCC security interest filing filed 5/9/19
                                                      Is the creditor an insider or related party?
                                                         No
        Creditor's email address, if known                Yes
                                                      Is anyone else liable on this claim?
        Date debt was incurred                           No
        12/13/18                                         Yes. Fill out Schedule H: Codebtors (Official Form 206H)
        Last 4 digits of account number
        1346
        Do multiple creditors have an                 As of the petition filing date, the claim is:
        interest in the same property?                Check all that apply
            No                                           Contingent
            Yes. Specify each creditor,                  Unliquidated
        including this creditor and its relative         Disputed
        priority.



 3.    Total of the dollar amounts from Part 1, Column A, including the amounts from the Additional Page, if any.               $52,528.20

 Part 2:     List Others to Be Notified for a Debt Already Listed in Part 1
 List in alphabetical order any others who must be notified for a debt already listed in Part 1. Examples of entities that may be listed are collection agencies,
 assignees of claims listed above, and attorneys for secured creditors.

 If no others need to notified for the debts listed in Part 1, do not fill out or submit this page. If additional pages are needed, copy this page.
         Name and address                                                                                      On which line in Part 1 did       Last 4 digits of
                                                                                                               you enter the related creditor?   account number for
                                                                                                                                                 this entity




Official Form 206D                                 Schedule D: Creditors Who Have Claims Secured by Property                                                    page 1 of 1
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                        Best Case Bankruptcy
                                        Case 19-19062                      Doc 1            Filed 07/02/19                   Page 15 of 46
 Fill in this information to identify the case:

 Debtor name         WOG, LLC

 United States Bankruptcy Court for the:            DISTRICT OF MARYLAND

 Case number (if known)
                                                                                                                                                     Check if this is an
                                                                                                                                                     amended filing


Official Form 206E/F
Schedule E/F: Creditors Who Have Unsecured Claims                                                                                                                    12/15
Be as complete and accurate as possible. Use Part 1 for creditors with PRIORITY unsecured claims and Part 2 for creditors with NONPRIORITY unsecured claims.
List the other party to any executory contracts or unexpired leases that could result in a claim. Also list executory contracts on Schedule A/B: Assets - Real and
Personal Property (Official Form 206A/B) and on Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G). Number the entries in Parts 1 and
2 in the boxes on the left. If more space is needed for Part 1 or Part 2, fill out and attach the Additional Page of that Part included in this form.

 Part 1:      List All Creditors with PRIORITY Unsecured Claims

       1. Do any creditors have priority unsecured claims? (See 11 U.S.C. § 507).

             No. Go to Part 2.

             Yes. Go to line 2.

       2. List in alphabetical order all creditors who have unsecured claims that are entitled to priority in whole or in part. If the debtor has more than 3 creditors
          with priority unsecured claims, fill out and attach the Additional Page of Part 1.

                                                                                                                                       Total claim           Priority amount

 2.1       Priority creditor's name and mailing address              As of the petition filing date, the claim is:                           $25,846.46         $13,650.00
           Daryl Dixon                                               Check all that apply.
           37 Londonderry Road                                          Contingent
           Easton, MD 21601                                             Unliquidated
                                                                        Disputed

           Date or dates debt was incurred                           Basis for the claim:
                                                                     2019 wages owed
           Last 4 digits of account number                           Is the claim subject to offset?
           Specify Code subsection of PRIORITY                          No
           unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.2       Priority creditor's name and mailing address              As of the petition filing date, the claim is:                            $8,384.60         $8,384.60
           Edward Cunningham                                         Check all that apply.
           430 Windsor Way                                              Contingent
           Magnolia, DE 19962                                           Unliquidated
                                                                        Disputed

           Date or dates debt was incurred                           Basis for the claim:
                                                                     2019 wages owed
           Last 4 digits of account number                           Is the claim subject to offset?
           Specify Code subsection of PRIORITY                          No
           unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes




Official Form 206E/F                                          Schedule E/F: Creditors Who Have Unsecured Claims                                                     page 1 of 12
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                   24530                                    Best Case Bankruptcy
                                        Case 19-19062                      Doc 1            Filed 07/02/19              Page 16 of 46
 Debtor       WOG, LLC                                                                                        Case number (if known)
              Name

 2.3      Priority creditor's name and mailing address               As of the petition filing date, the claim is:                       $6,461.63    $6,461.63
          Geoffrey Oxnam                                             Check all that apply.
          7076 Edmond Avenue                                            Contingent
          Easton, MD 21601                                              Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
                                                                     2019 wages owed
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.4      Priority creditor's name and mailing address               As of the petition filing date, the claim is:                      $11,153.84    $11,153.84
          Jeremiah Shuler                                            Check all that apply.
          231 Heartleaf Lane                                            Contingent
          Magnolia, DE 19962                                            Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
                                                                     2019 wages owed
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.5      Priority creditor's name and mailing address               As of the petition filing date, the claim is:                      $23,076.90    $13,650.00
          Matthew Coviello                                           Check all that apply.
          9275 SW 162nd Court                                           Contingent
          Miami, FL 33196                                               Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
                                                                     2019 wages owed
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.6      Priority creditor's name and mailing address               As of the petition filing date, the claim is:                      $15,000.00    $13,650.00
          Timothy Teasdale                                           Check all that apply.
          9200 Prestmoor Place                                          Contingent
          Brentwood, TN 37027                                           Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
                                                                     2019 wages owed
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                           Page 2 of 12
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
                                        Case 19-19062                      Doc 1            Filed 07/02/19               Page 17 of 46
 Debtor       WOG, LLC                                                                                        Case number (if known)
              Name

 2.7       Priority creditor's name and mailing address              As of the petition filing date, the claim is:                                  $10,538.44        $10,538.44
           Tina Kemp                                                 Check all that apply.
           29382 Golton Drive                                           Contingent
           Easton, MD 21601                                             Unliquidated
                                                                        Disputed

           Date or dates debt was incurred                           Basis for the claim:
                                                                     2019 wages owed
           Last 4 digits of account number                           Is the claim subject to offset?
           Specify Code subsection of PRIORITY                          No
           unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.8       Priority creditor's name and mailing address              As of the petition filing date, the claim is:                                       $6,153.84    $6,153.84
           Vanessa Dixon                                             Check all that apply.
           37 Londonderry Drive                                         Contingent
           Easton, MD 21601                                             Unliquidated
                                                                        Disputed

           Date or dates debt was incurred                           Basis for the claim:
                                                                     2019 wages owed
           Last 4 digits of account number                           Is the claim subject to offset?
           Specify Code subsection of PRIORITY                          No
           unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes



 Part 2:      List All Creditors with NONPRIORITY Unsecured Claims
       3. List in alphabetical order all of the creditors with nonpriority unsecured claims. If the debtor has more than 6 creditors with nonpriority unsecured claims, fill
          out and attach the Additional Page of Part 2.
                                                                                                                                                      Amount of claim

 3.1       Nonpriority creditor's name and mailing address                         As of the petition filing date, the claim is: Check all that apply.                  $16,000.00
           23SH, LLC                                                                   Contingent
           23 S. Harrison Street                                                       Unliquidated
           Easton, MD 21601                                                            Disputed
           Date(s) debt was incurred
                                                                                   Basis for the claim:     May and June rent
           Last 4 digits of account number
                                                                                   Is the claim subject to offset?     No       Yes

 3.2       Nonpriority creditor's name and mailing address                         As of the petition filing date, the claim is: Check all that apply.                $100,468.63
           Accu-Tech Federal                                                           Contingent
           11350 Old Roswell Road, #100                                                Unliquidated
           Alpharetta, GA 30009                                                        Disputed
           Date(s) debt was incurred
                                                                                   Basis for the claim:
           Last 4 digits of account number
                                                                                   Is the claim subject to offset?     No       Yes

 3.3       Nonpriority creditor's name and mailing address                         As of the petition filing date, the claim is: Check all that apply.                  $21,474.15
           AFL Hyperscale                                                              Contingent
           PO Box 812                                                                  Unliquidated
           Kent, WA 98035                                                              Disputed
           Date(s) debt was incurred
                                                                                   Basis for the claim:
           Last 4 digits of account number
                                                                                   Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                                           Page 3 of 12
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                                   Best Case Bankruptcy
                                        Case 19-19062                  Doc 1        Filed 07/02/19                 Page 18 of 46
 Debtor       WOG, LLC                                                                                Case number (if known)
              Name

 3.4      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $24,309.44
          AFL Hyperscale                                                        Contingent
          PO Box 812                                                            Unliquidated
          Kent, WA 98035                                                        Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.5      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $165.00
          All-Shred Inc.                                                        Contingent
          4831 Winchester Blvd.                                                 Unliquidated
          Frederick, MD 21703                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.6      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $3,151.25
          Alliant Group                                                         Contingent
          3009 Post Oak Blvd., #2000                                            Unliquidated
          Houston, TX 77056                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.7      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $12,500.00
          American Microgrid-C                                                  Contingent
          7076 Edmond Avenue                                                    Unliquidated
          Easton, MD 21601                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.8      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $14,080.66
          American Microgrid-V                                                  Contingent
          7076 Edmond Avenue                                                    Unliquidated
          Easton, MD 21601                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.9      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $10,874.00
          Broadview Interactive                                                 Contingent
          28742 Springfield Drive                                               Unliquidated
          Easton, MD 21601                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.10     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.    $206,000.00
          Carlos Pena                                                           Contingent
          755 Lari Dawn                                                         Unliquidated
          San Antonio, TX 78258                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 4 of 12
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                                        Case 19-19062                  Doc 1        Filed 07/02/19                 Page 19 of 46
 Debtor       WOG, LLC                                                                                Case number (if known)
              Name

 3.11     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $3,935.00
          Damiano Global Corporation                                            Contingent
          333 Birch Hills Drive                                                 Unliquidated
          Rochester, NY 14622                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.12     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $754.81
          Daryl Dixon                                                           Contingent
          37 Londonderry Road                                                   Unliquidated
          Easton, MD 21601                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Expense reimbursements owed
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.13     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $96,913.10
          Daryl Dixon                                                           Contingent
          37 Londonderry Road                                                   Unliquidated
          Easton, MD 21601                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    2015-2018 wages owed
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.14     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $20,000.00
          David Fricke                                                          Contingent
          10511 Denane Road                                                     Unliquidated
          Silver Spring, MD 20903                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.15     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.    $178,461.36
          Douglas Keeton                                                        Contingent
          7178 Travelers Rest Circle                                            Unliquidated
          Easton, MD 21601                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    2015-2018 wages owed
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.16     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,539.85
          Douglas Keeton                                                        Contingent
          7178 Travelers Rest Circle                                            Unliquidated
          Easton, MD 21601                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Expense reimbursements owed
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.17     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.    $240,415.90
          Douglas Keeton                                                        Contingent
          7178 Travelers Rest Circle                                            Unliquidated
          Easton, MD 21601
                                                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 5 of 12
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                                        Case 19-19062                  Doc 1        Filed 07/02/19                 Page 20 of 46
 Debtor       WOG, LLC                                                                                Case number (if known)
              Name

 3.18     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $9,218.00
          Eastern Shore Entrepreneurship Center                                 Contingent
          8737 Brooks Drive, #101                                               Unliquidated
          Easton, MD 21601                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.19     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $8,944.12
          Eastern Shore Entrepreneurship Center                                 Contingent
          8737 Brooks Drive, #101                                               Unliquidated
          Easton, MD 21601                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.20     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $66,495.20
          Eco Electric                                                          Contingent
          4005 Penn Belt Place                                                  Unliquidated
          District Heights, MD 20747                                            Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.21     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $2,462.00
          Edward Cunningham                                                     Contingent
          430 Windsor Way                                                       Unliquidated
          Magnolia, DE 19962                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Expense reimbursements owed
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.22     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $3,133.52
          Edward Cunningham                                                     Contingent
          430 Windsor Way                                                       Unliquidated
          Magnolia, DE 19962                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Vacation owed
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.23     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $40,237.00
          Hankins and Anderson                                                  Contingent
          4880 Sadler Road, #300                                                Unliquidated
          Glen Allen, VA 23060                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.24     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $2,329.75
          Illinois Department of Revenue                                        Contingent
          PO Box 19043                                                          Unliquidated
          Springfield, IL 62794                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 6 of 12
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                                        Case 19-19062                  Doc 1        Filed 07/02/19                 Page 21 of 46
 Debtor       WOG, LLC                                                                                Case number (if known)
              Name

 3.25     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $4,874.96
          Jeremiah Shuler                                                       Contingent
          231 Heartleaf Lane                                                    Unliquidated
          Magnolia, DE 19962                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Expense reimbursements owed
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.26     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $4,535.29
          Jeremiah Shuler                                                       Contingent
          231 Heartleaf Lane                                                    Unliquidated
          Magnolia, DE 19962                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Vacation owed
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.27     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $4,369.39
          JMV                                                                   Contingent
          Carrera 15 No. 90-64                                                  Unliquidated
          Bogata, Columbia 111041                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.28     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $14,890.56
          JMV                                                                   Contingent
          Carrera 15 No. 90-64                                                  Unliquidated
          Bogata, Columbia 111041                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.29     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $2,225.80
          JPJ 807 Co., LLC                                                      Contingent
          PO Box 127                                                            Unliquidated
          Mardela Springs, MD 21837                                             Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.30     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $5,000.00
          Juan Osorio                                                           Contingent
          CRA 98 Bis A#69-43                                                    Unliquidated
          Bogata, Columbia 111041                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.31     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $3,458.00
          Lowe Tillson                                                          Contingent
          2403 Research Blvd., #350                                             Unliquidated
          Rockville, MD 20850                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 7 of 12
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                                        Case 19-19062                  Doc 1        Filed 07/02/19                 Page 22 of 46
 Debtor       WOG, LLC                                                                                Case number (if known)
              Name

 3.32     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $750.00
          Mary Keeton                                                           Contingent
          1830 37th Avenue                                                      Unliquidated
          Vero Beach, FL 32960                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.33     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $27,000.00
          Mary Keeton                                                           Contingent
          1830 37th Avenue                                                      Unliquidated
          Vero Beach, FL 32960                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.34     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $4,145.38
          Matthew Coviello                                                      Contingent
          9275 SW 162nd Court                                                   Unliquidated
          Miami, FL 33196                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Expense reimbursements owed
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.35     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $2,258.77
          Matthew Coviello                                                      Contingent
          9275 SW 162nd Court                                                   Unliquidated
          Miami, FL 33196                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Expense reimbursements owed
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.36     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $11,982.21
          Matthew Coviello                                                      Contingent
          9275 SW 162nd Court                                                   Unliquidated
          Miami, FL 33196                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Vacation owed
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.37     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $83,076.84
          Matthew Coviello                                                      Contingent
          9275 SW 162nd Court                                                   Unliquidated
          Miami, FL 33196                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    2015-2018 wages owed
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.38     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $22,623.68
          MDSW                                                                  Contingent
          100 N. Washington Street                                              Unliquidated
          Easton, MD 21601                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 8 of 12
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                                        Case 19-19062                  Doc 1        Filed 07/02/19                 Page 23 of 46
 Debtor       WOG, LLC                                                                                Case number (if known)
              Name

 3.39     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $7,325.68
          NY Dept. of Taxation and Finance                                      Contingent
          WA Harriman Campus                                                    Unliquidated
          Albany, NY 12227                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.40     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.    $150,524.74
          Orion Management (Mont)                                               Contingent
          8003 Forbes Place, #300                                               Unliquidated
          Springfield, VA 22151                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.41     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $58,443.87
          Orion Management (Mont)                                               Contingent
          8003 Forbes Place, #300                                               Unliquidated
          Springfield, VA 22151                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.42     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $4,658.00
          Patuxent Accounting                                                   Contingent
          PO Box 283                                                            Unliquidated
          Owings, MD 20736                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.43     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $57,417.94
          RD2CS                                                                 Contingent
          1200 Highway 74 S., Suite 6-229                                       Unliquidated
          Peachtree City, GA 30269                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.44     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $11,132.46
          RD2CS                                                                 Contingent
          1200 Highway 74 S., Suite 6-229                                       Unliquidated
          Peachtree City, GA 30269                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.45     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,719.12
          RiverCity                                                             Contingent
          11734 Nacogdoches Road                                                Unliquidated
          San Antonio, TX 78217                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 9 of 12
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                                        Case 19-19062                  Doc 1        Filed 07/02/19                 Page 24 of 46
 Debtor       WOG, LLC                                                                                Case number (if known)
              Name

 3.46     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $13,668.91
          Severn Integrated Systems                                             Contingent
          1692 Saefern Way                                                      Unliquidated
          Annapolis, MD 21401                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.47     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $908.46
          Stampede                                                              Contingent
          55 Woodbridge Drive                                                   Unliquidated
          Buffalo, NY 14228                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.48     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $3,037.56
          State of Tennessee                                                    Contingent
          500 Deadrick Street                                                   Unliquidated
          Nashville, TN 37242                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.49     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $276.90
          Sun Life Financial                                                    Contingent
          26097 Network Place                                                   Unliquidated
          Chicago, IL 60673                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.50     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $259.70
          Tidewater Cleaning Service                                            Contingent
          9189 Rockcliff Drive                                                  Unliquidated
          Easton, MD 21601                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.51     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $5,012.50
          Timothy Teasdale                                                      Contingent
          9200 Prestmoor Place                                                  Unliquidated
          Brentwood, TN 37027                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Vacation owed
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.52     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $50,000.00
          Timothy Teasdale                                                      Contingent
          9200 Prestmoor Place                                                  Unliquidated
          Brentwood, TN 37027                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    2017-2018 wages owed
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 10 of 12
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                                        Case 19-19062                  Doc 1        Filed 07/02/19                 Page 25 of 46
 Debtor       WOG, LLC                                                                                Case number (if known)
              Name

 3.53     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $17,595.96
          Tina Kemp                                                             Contingent
          29382 Golton Drive                                                    Unliquidated
          Easton, MD 21601                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Credit card reimbursements owed
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.54     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $14,814.27
          Tina Kemp                                                             Contingent
          29382 Golton Drive                                                    Unliquidated
          Easton, MD 21601                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Credit card reimbursements owed
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.55     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $730.56
          Tina Kemp                                                             Contingent
          29382 Golton Drive                                                    Unliquidated
          Easton, MD 21601                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Expense reimbursements owed
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.56     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $8,084.32
          Tina Kemp                                                             Contingent
          29382 Golton Drive                                                    Unliquidated
          Easton, MD 21601                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Vacation owed
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.57     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $15,807.66
          Tina Kemp                                                             Contingent
          29382 Golton Drive                                                    Unliquidated
          Easton, MD 21601                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    2017-2018 wages owed
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.58     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $3,970.00
          TMG Group, Inc.                                                       Contingent
          114 Bay Street                                                        Unliquidated
          Easton, MD 21601                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.59     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $5,708.66
          TRS Rentelco                                                          Contingent
          PO Box 45075                                                          Unliquidated
          San Francisco, CA 94145                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 11 of 12
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                                        Case 19-19062                  Doc 1        Filed 07/02/19                  Page 26 of 46
 Debtor       WOG, LLC                                                                                Case number (if known)
              Name

 3.60      Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.                     $70.55
           Vanessa Dixon                                                        Contingent
           37 Londonderry Drive                                                 Unliquidated
           Easton, MD 21601                                                     Disputed
           Date(s) debt was incurred
                                                                             Basis for the claim:    Expense reimbursements owed
           Last 4 digits of account number
                                                                             Is the claim subject to offset?       No     Yes

 3.61      Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.                 $1,977.23
           Vanessa Dixon                                                        Contingent
           37 Londonderry Drive                                                 Unliquidated
           Easton, MD 21601                                                     Disputed
           Date(s) debt was incurred
                                                                             Basis for the claim:    Vacation owed
           Last 4 digits of account number
                                                                             Is the claim subject to offset?       No     Yes

 3.62      Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.                 $1,538.46
           Vanessa Dixon                                                        Contingent
           37 Londonderry Drive                                                 Unliquidated
           Easton, MD 21601                                                     Disputed
           Date(s) debt was incurred
                                                                             Basis for the claim:    2018 wages owed
           Last 4 digits of account number
                                                                             Is the claim subject to offset?       No     Yes



 Part 3:      List Others to Be Notified About Unsecured Claims

4. List in alphabetical order any others who must be notified for claims listed in Parts 1 and 2. Examples of entities that may be listed are collection agencies,
   assignees of claims listed above, and attorneys for unsecured creditors.

   If no others need to be notified for the debts listed in Parts 1 and 2, do not fill out or submit this page. If additional pages are needed, copy the next page.

           Name and mailing address                                                                   On which line in Part1 or Part 2 is the         Last 4 digits of
                                                                                                      related creditor (if any) listed?               account number, if
                                                                                                                                                      any

 Part 4:      Total Amounts of the Priority and Nonpriority Unsecured Claims

5. Add the amounts of priority and nonpriority unsecured claims.
                                                                                                                        Total of claim amounts
 5a. Total claims from Part 1                                                                            5a.        $                      106,615.71
 5b. Total claims from Part 2                                                                            5b.   +    $                    1,709,737.13

 5c. Total of Parts 1 and 2
     Lines 5a + 5b = 5c.                                                                                 5c.        $                        1,816,352.84




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                                  Page 12 of 12
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                          Best Case Bankruptcy
                                        Case 19-19062                Doc 1   Filed 07/02/19           Page 27 of 46
 Fill in this information to identify the case:

 Debtor name         WOG, LLC

 United States Bankruptcy Court for the:            DISTRICT OF MARYLAND

 Case number (if known)
                                                                                                                                   Check if this is an
                                                                                                                                   amended filing


Official Form 206G
Schedule G: Executory Contracts and Unexpired Leases                                                                                               12/15
Be as complete and accurate as possible. If more space is needed, copy and attach the additional page, number the entries consecutively.

1.    Does the debtor have any executory contracts or unexpired leases?
        No. Check this box and file this form with the debtor's other schedules. There is nothing else to report on this form.
          Yes. Fill in all of the information below even if the contacts of leases are listed on Schedule A/B: Assets - Real and Personal          Property
(Official Form 206A/B).

 2. List all contracts and unexpired leases                                       State the name and mailing address for all other parties with
                                                                                  whom the debtor has an executory contract or unexpired
                                                                                  lease

 2.1.        State what the contract or                   Month to month lease
             lease is for and the nature of               for 23 S. Harrison
             the debtor's interest                        Street, the property
                                                          from which the debtor
                                                          operated its business
                  State the term remaining
                                                                                      23SH, LLC
             List the contract number of any                                          23 S. Harrison Street
                   government contract                                                Easton, MD 21601




Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                             Page 1 of 1
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                          Best Case Bankruptcy
                                        Case 19-19062                Doc 1    Filed 07/02/19       Page 28 of 46
 Fill in this information to identify the case:

 Debtor name         WOG, LLC

 United States Bankruptcy Court for the:            DISTRICT OF MARYLAND

 Case number (if known)
                                                                                                                                Check if this is an
                                                                                                                                amended filing


Official Form 206H
Schedule H: Your Codebtors                                                                                                                      12/15

Be as complete and accurate as possible. If more space is needed, copy the Additional Page, numbering the entries consecutively. Attach the
Additional Page to this page.

      1. Do you have any codebtors?

    No. Check this box and submit this form to the court with the debtor's other schedules. Nothing else needs to be reported on this form.
    Yes

   2. In Column 1, list as codebtors all of the people or entities who are also liable for any debts listed by the debtor in the schedules of
      creditors, Schedules D-G. Include all guarantors and co-obligors. In Column 2, identify the creditor to whom the debt is owed and each schedule
      on which the creditor is listed. If the codebtor is liable on a debt to more than one creditor, list each creditor separately in Column 2.
            Column 1: Codebtor                                                                        Column 2: Creditor



             Name                              Mailing Address                                   Name                            Check all schedules
                                                                                                                                 that apply:

    2.1      Daryl Dixon                       37 Londonderry Road                               Express Capital                    D   2.1
                                               Easton, MD 21601                                  Funding, Inc.                      E/F
                                                                                                                                    G




    2.2      Douglas Keeton                    7178 Travelers Rest Circle                        Express Capital                    D   2.1
                                               Easton, MD 21601                                  Funding, Inc.                      E/F
                                                                                                                                    G




Official Form 206H                                                           Schedule H: Your Codebtors                                       Page 1 of 1
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                       Best Case Bankruptcy
                                        Case 19-19062                 Doc 1         Filed 07/02/19             Page 29 of 46



 Fill in this information to identify the case:

 Debtor name         WOG, LLC

 United States Bankruptcy Court for the:            DISTRICT OF MARYLAND

 Case number (if known)
                                                                                                                                           Check if this is an
                                                                                                                                           amended filing



Official Form 207
Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                                                         04/19
The debtor must answer every question. If more space is needed, attach a separate sheet to this form. On the top of any additional pages,
write the debtor’s name and case number (if known).

 Part 1:      Income

1. Gross revenue from business

           None.

       Identify the beginning and ending dates of the debtor’s fiscal year,                    Sources of revenue                          Gross revenue
       which may be a calendar year                                                            Check all that apply                        (before deductions and
                                                                                                                                           exclusions)

       From the beginning of the fiscal year to filing date:                                       Operating a business                               $899,285.00
       From 1/01/2019 to Filing Date
                                                                                                   Other


       For prior year:                                                                             Operating a business                             $1,357,437.00
       From 1/01/2018 to 12/31/2018
                                                                                                   Other


       For year before that:                                                                       Operating a business                             $1,722,425.00
       From 1/01/2017 to 12/31/2017
                                                                                                   Other

2. Non-business revenue
   Include revenue regardless of whether that revenue is taxable. Non-business income may include interest, dividends, money collected from lawsuits,
   and royalties. List each source and the gross revenue for each separately. Do not include revenue listed in line 1.

           None.

                                                                                               Description of sources of revenue           Gross revenue from
                                                                                                                                           each source
                                                                                                                                           (before deductions and
                                                                                                                                           exclusions)

 Part 2:      List Certain Transfers Made Before Filing for Bankruptcy

3. Certain payments or transfers to creditors within 90 days before filing this case
   List payments or transfers--including expense reimbursements--to any creditor, other than regular employee compensation, within 90 days before
   filing this case unless the aggregate value of all property transferred to that creditor is less than $6,825. (This amount may be adjusted on 4/01/22
   and every 3 years after that with respect to cases filed on or after the date of adjustment.)

           None.

       Creditor's Name and Address                                         Dates                 Total amount of value         Reasons for payment or transfer
                                                                                                                               Check all that apply




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                     page 1
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                  Best Case Bankruptcy
                                        Case 19-19062                 Doc 1         Filed 07/02/19             Page 30 of 46
 Debtor       WOG, LLC                                                                                  Case number (if known)



       Creditor's Name and Address                                         Dates                 Total amount of value         Reasons for payment or transfer
                                                                                                                               Check all that apply
       3.1.
               23SH, LLC                                                   3/21/19;                         $16,000.00           Secured debt
               23 S. Harrison Street                                       4/5/19                                                Unsecured loan repayments
               Easton, MD 21601                                            ($8,000 each)                                         Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Rent of $8,000 per
                                                                                                                               month

       3.2.
               American Microgrid-V                                        4/5/19 -                         $12,000.00           Secured debt
               7076 Edmond Avenue                                          $10,000;                                              Unsecured loan repayments
               Easton, MD 21601                                            5/3/19 -
                                                                                                                                 Suppliers or vendors
                                                                           $2,000
                                                                                                                                 Services
                                                                                                                                 Other


       3.3.
               Express Capital                                             3/22/19 -                        $35,467.20           Secured debt
               130 S. Chaparral Court, #245                                $3,747.00 &                                           Unsecured loan repayments
               Anaheim, CA 92808                                           999.20;
                                                                                                                                 Suppliers or vendors
                                                                           3/28/19 -
                                                                                                                                 Services
                                                                           $745.00;
                                                                           4/3/19,                                               Other
                                                                           4/9/19,
                                                                           4/16/19,
                                                                           4/23/19,
                                                                           5/1/19 and
                                                                           5/7/19 -
                                                                           $4,996.00
                                                                           each
       3.4.
               Chubb Group of Insurance Companies                          3/21/19 -                          $6,810.49          Secured debt
               202B Hall's Mill Road                                       $784.62;                                              Unsecured loan repayments
               Whitehouse Station, NJ 08889                                3/21/19 -                                             Suppliers or vendors
                                                                           $5,506.62;                                            Services
                                                                           5/3/19 -
                                                                           $519.25                                               Other Insurance


       3.5.
               David Fricke                                                3/21/19 -                        $11,600.00           Secured debt
               10511 Denane Road                                           $6,600.00;                                            Unsecured loan repayments
               Silver Spring, MD 20903                                     4/5/19 -                                              Suppliers or vendors
                                                                           $5,000.00
                                                                                                                                 Services
                                                                                                                                 Other


       3.6.
               JMV                                                         4/5/19                           $21,946.96           Secured debt
               Carrera 15 No. 90-64                                                                                              Unsecured loan repayments
               Bogata, Columbia 111041                                                                                           Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other


       3.7.
               Orion Management (Mont)                                     4/5/19                           $11,610.00           Secured debt
               8003 Forbes Place, #300                                                                                           Unsecured loan repayments
               Springfield, VA 22151                                                                                             Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                    page 2
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                  Best Case Bankruptcy
                                        Case 19-19062                 Doc 1          Filed 07/02/19            Page 31 of 46
 Debtor       WOG, LLC                                                                                  Case number (if known)



4. Payments or other transfers of property made within 1 year before filing this case that benefited any insider
   List payments or transfers, including expense reimbursements, made within 1 year before filing this case on debts owed to an insider or guaranteed
   or cosigned by an insider unless the aggregate value of all property transferred to or for the benefit of the insider is less than $6,825. (This amount
   may be adjusted on 4/01/22 and every 3 years after that with respect to cases filed on or after the date of adjustment.) Do not include any payments
   listed in line 3. Insiders include officers, directors, and anyone in control of a corporate debtor and their relatives; general partners of a partnership
   debtor and their relatives; affiliates of the debtor and insiders of such affiliates; and any managing agent of the debtor. 11 U.S.C. § 101(31).

          None.

       Insider's name and address                                          Dates                 Total amount of value           Reasons for payment or transfer
       Relationship to debtor
       4.1.    Daryl Dixon                                                 9/26/18 -                          $6,413.70          Reimbursements of expenses
               37 Londonderry Road                                         $400.00;
               Easton, MD 21601                                            11/31/18 -
               Member                                                      $1,000.00;
                                                                           3/13/19 -
                                                                           $1,013.70;
                                                                           5/3/19 -
                                                                           $4,000.00

       4.2.    Douglas Keeton                                              7/10/18 -                        $12,605.39           Loan repayments
               7178 Travelers Rest Circle                                  $5,000.00;
               Easton, MD 21601                                            7/10/18 -
               Member                                                      $1,153.84;
                                                                           7/24/18 -
                                                                           $260.84;
                                                                           7/25/18 -
                                                                           $5,000.00;
                                                                           8/2/18 -
                                                                           $446.75;
                                                                           8/27/18 -
                                                                           $170.00;
                                                                           10/4/18 -
                                                                           $92.16;
                                                                           10/15/18 -
                                                                           $92.16;
                                                                           10/16/18 -
                                                                           $390.00

       4.3.    Douglas Keeton                                              04/19                              $4,500.00          Douglas Keeton sold
               7178 Travelers Rest Circle                                                                                        company's Kubota, valued at
               Easton, MD 21601                                                                                                  approximately $8,500 - $9,000
               Member                                                                                                            (per e-bay sales) for $4,500 to a
                                                                                                                                 third party and retained the
                                                                                                                                 proceeds of the sale

       4.4.    Douglas Keeton                                              8/28/18                              $896.00          Expense reimbursement
               7178 Travelers Rest Circle
               Easton, MD 21601
               Member

5. Repossessions, foreclosures, and returns
   List all property of the debtor that was obtained by a creditor within 1 year before filing this case, including property repossessed by a creditor, sold at
   a foreclosure sale, transferred by a deed in lieu of foreclosure, or returned to the seller. Do not include property listed in line 6.

          None

       Creditor's name and address                              Describe of the Property                                       Date                Value of property


6. Setoffs
   List any creditor, including a bank or financial institution, that within 90 days before filing this case set off or otherwise took anything from an account
   of the debtor without permission or refused to make a payment at the debtor’s direction from an account of the debtor because the debtor owed a
   debt.


Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                     page 3
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
                                        Case 19-19062                   Doc 1         Filed 07/02/19              Page 32 of 46
 Debtor       WOG, LLC                                                                                     Case number (if known)



           None

       Creditor's name and address                              Description of the action creditor took                        Date action was                 Amount
                                                                                                                               taken
       Shore United Bank                                        Creditor offset certificate of deposit held by                 $177,800.01              $201,821.18
       PO Box 949                                               it and checking account                                        from the
       Easton, MD 21601                                         Last 4 digits of account number:                               certificate of
                                                                                                                               deposit on
                                                                                                                               5/31 /19 and
                                                                                                                               $24,021.17
                                                                                                                               from the
                                                                                                                               debtor's
                                                                                                                               checking
                                                                                                                               account on
                                                                                                                               6/13/19.


 Part 3:      Legal Actions or Assignments

7. Legal actions, administrative proceedings, court actions, executions, attachments, or governmental audits
   List the legal actions, proceedings, investigations, arbitrations, mediations, and audits by federal or state agencies in which the debtor was involved
   in any capacity—within 1 year before filing this case.

           None.

               Case title                                       Nature of case               Court or agency's name and               Status of case
               Case number                                                                   address

8. Assignments and receivership
   List any property in the hands of an assignee for the benefit of creditors during the 120 days before filing this case and any property in the hands of a
   receiver, custodian, or other court-appointed officer within 1 year before filing this case.

           None


 Part 4:      Certain Gifts and Charitable Contributions

9. List all gifts or charitable contributions the debtor gave to a recipient within 2 years before filing this case unless the aggregate value of
   the gifts to that recipient is less than $1,000

           None

               Recipient's name and address                     Description of the gifts or contributions                  Dates given                            Value

       9.1.    Waterfowl Festival                               Donation
               40 S. Harrison Street
               Easton, MD 21601                                                                                            6/21/17                          $2,500.00

               Recipients relationship to debtor
               None


 Part 5:      Certain Losses

10. All losses from fire, theft, or other casualty within 1 year before filing this case.

           None

       Description of the property lost and                     Amount of payments received for the loss                   Dates of loss           Value of property
       how the loss occurred                                                                                                                                    lost
                                                                If you have received payments to cover the loss, for
                                                                example, from insurance, government compensation, or
                                                                tort liability, list the total received.

                                                                List unpaid claims on Official Form 106A/B (Schedule
                                                                A/B: Assets – Real and Personal Property).


Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                       page 4
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
                                        Case 19-19062                    Doc 1        Filed 07/02/19              Page 33 of 46
 Debtor        WOG, LLC                                                                                    Case number (if known)



       Description of the property lost and                     Amount of payments received for the loss                   Dates of loss   Value of property
       how the loss occurred                                                                                                                            lost
                                                                If you have received payments to cover the loss, for
                                                                example, from insurance, government compensation, or
                                                                tort liability, list the total received.

                                                                List unpaid claims on Official Form 106A/B (Schedule
                                                                A/B: Assets – Real and Personal Property).
       Computer equipment intentionally                         None - requirement of government                           6/2019                 Unknown
       destroyed by the debtor prior to                         contract
       the filing, in compliance with
       federal government protocal for
       euipqment holding highly classfied
       information


 Part 6:       Certain Payments or Transfers

11. Payments related to bankruptcy
    List any payments of money or other transfers of property made by the debtor or person acting on behalf of the debtor within 1 year before the filing
    of this case to another person or entity, including attorneys, that the debtor consulted about debt consolidation or restructuring, seeking bankruptcy
    relief, or filing a bankruptcy case.

           None.

                Who was paid or who received                         If not money, describe any property transferred           Dates        Total amount or
                the transfer?                                                                                                                        value
                Address
       11.1.    Coon & Cole, LLC
                305 W. Chesapeake Avenue
                Suite 510
                Towson, MD 21204                                                                                               5/9/19            $15,000.00

                Email or website address


                Who made the payment, if not debtor?




12. Self-settled trusts of which the debtor is a beneficiary
    List any payments or transfers of property made by the debtor or a person acting on behalf of the debtor within 10 years before the filing of this case
    to a self-settled trust or similar device.
    Do not include transfers already listed on this statement.

           None.

       Name of trust or device                                       Describe any property transferred                  Dates transfers     Total amount or
                                                                                                                        were made                    value

13. Transfers not already listed on this statement
    List any transfers of money or other property by sale, trade, or any other means made by the debtor or a person acting on behalf of the debtor within
    2 years before the filing of this case to another person, other than property transferred in the ordinary course of business or financial affairs. Include
    both outright transfers and transfers made as security. Do not include gifts or transfers previously listed on this statement.

           None.

               Who received transfer?                           Description of property transferred or                     Date transfer    Total amount or
               Address                                          payments received or debts paid in exchange                was made                  value
       13.1 Unknown                                             Douglas Keeton sold the 2012 Kubota to
       .                                                        a third party for $4,500.00                                04/19                  $4,500.00

               Relationship to debtor
               None




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                             page 5
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                           Best Case Bankruptcy
                                        Case 19-19062                 Doc 1         Filed 07/02/19             Page 34 of 46
 Debtor       WOG, LLC                                                                                  Case number (if known)



               Who received transfer?                           Description of property transferred or                   Date transfer   Total amount or
               Address                                          payments received or debts paid in exchange              was made                 value
       13.2                                                     4 servers, 2 backups, switch, firewall, 3
       .                                                        desk phones, Savin copier, MacBook Pro,
                                                                4 iphones (took over leases), iPad Pro
                                                                mini, iPad Pro, Mac monitor, conference
                                                                table and 10 chairs, 2 black Ikea desks, 1
                                                                born Ikea desk, 2 chairs, 2013 Porsche
                                                                Cayenne, Bose sound dock speaker, 2
               Daryl Dixon                                      power backups, 3 drawer filing cabinet, 3
               37 Londonderry Road                              door lateral filing cabinet, iPhone xr (took
               Easton, MD 21601                                 over lease)                                              6/6/19              $21,665.06

               Relationship to debtor
               Member


       13.3 Centerville Community
       .    Church
                                                                Savin C3002 copier                                       6/6/19                  $701.29

               Relationship to debtor
               None


       13.4                                                     Applie Macbook and Apple monitor,
       .    Vanessa Dixon                                       Macbook Pro, iPhone x (took over lease),
               37 Londonderry Drive                             Bose sound dock, Mac mouse and
               Easton, MD 21601                                 keyboard, iPad                                           5/13/19                 $189.93

               Relationship to debtor



       13.5 Tina Kemp
       .    29382 Golton Drive                                  Ikea desk, iMac 2010, iPad 9.7" 2018, took
               Easton, MD 21601                                 over 2 iPhone leases                                     5/29/19                 $215.00

               Relationship to debtor



       13.6 Matthew Coviello
       .    9275 SW 162nd Court
               Miami, FL 33196                                  Macbook Pro, ipad                                                                $151.00

               Relationship to debtor



       13.7 Geoffrey Oxnam
       .    7076 Edmond Avenue
               Easton, MD 21601                                 Mac monitor                                                                        $19.99

               Relationship to debtor



       13.8 Timothy Teasdale
       .    9200 Prestmoor Place
               Brentwood, TN 37027                              iPhone 7 Plus (took over lease)                                                      $0.00

               Relationship to debtor




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                          page 6
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                        Best Case Bankruptcy
                                        Case 19-19062                 Doc 1         Filed 07/02/19             Page 35 of 46
 Debtor       WOG, LLC                                                                                  Case number (if known)



               Who received transfer?                           Description of property transferred or                   Date transfer            Total amount or
               Address                                          payments received or debts paid in exchange              was made                          value
       13.9 David Fricke
       .    10511 Denane Road
               Silver Spring, MD 20903                          HP Deskjet 9800                                                                           $100.00

               Relationship to debtor



       13.1                                                     2 tvs, Macbook Pro (2012), 2 Epson
       0.                                                       printers, 2 Dell monitors, Shredder,
                                                                Webcam,, Asus computer, HP monitor,
                                                                Ikea storage cabinet, 2 Ikea 2-drawer
                                                                filing cabinets, conference table & 5
                                                                chairs, 3 Ikea desks, 2 side chairs, Krug
               Coon & Cole, LLC                                 desk, credenza and storage, 2 conference
               305 W. Chesapeake Avenue                         chairs, 4 Ikea magnetic boards, Ikea end
               Suite 510                                        table, Ikea filing cabinet, Ikea filing
               Towson, MD 21204                                 cabinet, Polycomm 5000                                   6/15/19                        $3,986.47

               Relationship to debtor



       13.1 David Fricke
       1.   10511 Denane Road
               Silver Spring, MD 20903                          Desk, cabinet                                            6/10/19                          $173.85

               Relationship to debtor




 Part 7:      Previous Locations

14. Previous addresses
    List all previous addresses used by the debtor within 3 years before filing this case and the dates the addresses were used.


           Does not apply

                Address                                                                                                    Dates of occupancy
                                                                                                                           From-To

 Part 8:      Health Care Bankruptcies

15. Health Care bankruptcies
    Is the debtor primarily engaged in offering services and facilities for:
    - diagnosing or treating injury, deformity, or disease, or
    - providing any surgical, psychiatric, drug treatment, or obstetric care?

            No. Go to Part 9.
            Yes. Fill in the information below.


                Facility name and address                       Nature of the business operation, including type of services             If debtor provides meals
                                                                the debtor provides                                                      and housing, number of
                                                                                                                                         patients in debtor’s care

 Part 9:      Personally Identifiable Information

16. Does the debtor collect and retain personally identifiable information of customers?

            No.
            Yes. State the nature of the information collected and retained.


Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                   page 7
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                                        Case 19-19062                 Doc 1         Filed 07/02/19             Page 36 of 46
 Debtor      WOG, LLC                                                                                   Case number (if known)



17. Within 6 years before filing this case, have any employees of the debtor been participants in any ERISA, 401(k), 403(b), or other pension or
    profit-sharing plan made available by the debtor as an employee benefit?

            No. Go to Part 10.
            Yes. Does the debtor serve as plan administrator?

                       No Go to Part 10.
                       Yes. Fill in below:

 Part 10:     Certain Financial Accounts, Safe Deposit Boxes, and Storage Units

18. Closed financial accounts
    Within 1 year before filing this case, were any financial accounts or instruments held in the debtor’s name, or for the debtor’s benefit, closed, sold,
    moved, or transferred?
    Include checking, savings, money market, or other financial accounts; certificates of deposit; and shares in banks, credit unions, brokerage houses,
    cooperatives, associations, and other financial institutions.

          None
              Financial Institution name and                    Last 4 digits of          Type of account or          Date account was           Last balance
              Address                                           account number            instrument                  closed, sold,          before closing or
                                                                                                                      moved, or                       transfer
                                                                                                                      transferred

19. Safe deposit boxes
    List any safe deposit box or other depository for securities, cash, or other valuables the debtor now has or did have within 1 year before filing this
    case.


          None

       Depository institution name and address                       Names of anyone with                 Description of the contents          Do you still
                                                                     access to it                                                              have it?
                                                                     Address
       Shore United Bank                                             Daryl Dixon is the only              WOG, LLC corporate                      No
       Dover Street                                                  person with access                   documents                               Yes
       Easton, MD 21601


20. Off-premises storage
    List any property kept in storage units or warehouses within 1 year before filing this case. Do not include facilities that are in a part of a building in
    which the debtor does business.


          None

       Facility name and address                                     Names of anyone with                 Description of the contents          Do you still
                                                                     access to it                                                              have it?
       JPJ Co., Inc.                                                 Daryl Dixon and Tina                 Miscellaneous cabling and IT            No
       807 Woods Road                                                Kemp are the only                    and warranty work items                 Yes
       Cambridge, MD 21613                                           employees with access to
                                                                     the unit



 Part 11:     Property the Debtor Holds or Controls That the Debtor Does Not Own

21. Property held for another
    List any property that the debtor holds or controls that another entity owns. Include any property borrowed from, being stored for, or held in trust. Do
    not list leased or rented property.

        None


 Part 12:     Details About Environment Information

For the purpose of Part 12, the following definitions apply:
     Environmental law means any statute or governmental regulation that concerns pollution, contamination, or hazardous material, regardless of the
Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                page 8
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                              Best Case Bankruptcy
                                        Case 19-19062                 Doc 1         Filed 07/02/19             Page 37 of 46
 Debtor      WOG, LLC                                                                                   Case number (if known)



      medium affected (air, land, water, or any other medium).

      Site means any location, facility, or property, including disposal sites, that the debtor now owns, operates, or utilizes or that the debtor formerly
      owned, operated, or utilized.

      Hazardous material means anything that an environmental law defines as hazardous or toxic, or describes as a pollutant, contaminant, or a
      similarly harmful substance.

Report all notices, releases, and proceedings known, regardless of when they occurred.

22. Has the debtor been a party in any judicial or administrative proceeding under any environmental law? Include settlements and orders.

            No.
            Yes. Provide details below.

       Case title                                                    Court or agency name and             Nature of the case                            Status of case
       Case number                                                   address

23. Has any governmental unit otherwise notified the debtor that the debtor may be liable or potentially liable under or in violation of an
    environmental law?

            No.
            Yes. Provide details below.

       Site name and address                                         Governmental unit name and               Environmental law, if known               Date of notice
                                                                     address

24. Has the debtor notified any governmental unit of any release of hazardous material?

            No.
            Yes. Provide details below.

       Site name and address                                         Governmental unit name and               Environmental law, if known               Date of notice
                                                                     address

 Part 13:     Details About the Debtor's Business or Connections to Any Business

25. Other businesses in which the debtor has or has had an interest
    List any business for which the debtor was an owner, partner, member, or otherwise a person in control within 6 years before filing this case.
    Include this information even if already listed in the Schedules.

          None

    Business name address                                     Describe the nature of the business              Employer Identification number
                                                                                                               Do not include Social Security number or ITIN.

                                                                                                               Dates business existed

26. Books, records, and financial statements
    26a. List all accountants and bookkeepers who maintained the debtor’s books and records within 2 years before filing this case.
             None

       Name and address                                                                                                                        Date of service
                                                                                                                                               From-To
       26a.1.       TMG Group, Inc.                                                                                                            CPA from 12/18 to
                    114 Bay Street                                                                                                             present
                    Easton, MD 21601
       26a.2.       Patuxent Accounting                                                                                                        CPA from 1/18 to
                    PO Box 283                                                                                                                 12/18
                    Owings, MD 20736
       26a.3.       Geoffrey Oxnam                                                                                                             Chief Financial
                    7076 Edmond Avenue                                                                                                         Officer from 10/18 to
                    Easton, MD 21601                                                                                                           05/19


Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                          page 9
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                        Best Case Bankruptcy
                                        Case 19-19062                 Doc 1         Filed 07/02/19             Page 38 of 46
 Debtor      WOG, LLC                                                                                   Case number (if known)



       Name and address                                                                                                                  Date of service
                                                                                                                                         From-To
       26a.4.       Douglas Keeton                                                                                                       Chief Financial
                    7178 Travelers Rest Circle                                                                                           Officer from 2008 to
                    Easton, MD 21601                                                                                                     10/18
       26a.5.       Tina Kemp                                                                                                            Bookkeeper from
                    29382 Golton Drive                                                                                                   2008 to present
                    Easton, MD 21601

    26b. List all firms or individuals who have audited, compiled, or reviewed debtor’s books of account and records or prepared a financial statement
         within 2 years before filing this case.

              None


    26c. List all firms or individuals who were in possession of the debtor’s books of account and records when this case is filed.

              None

       Name and address                                                                                      If any books of account and records are
                                                                                                             unavailable, explain why

    26d. List all financial institutions, creditors, and other parties, including mercantile and trade agencies, to whom the debtor issued a financial
         statement within 2 years before filing this case.

              None

       Name and address

27. Inventories
    Have any inventories of the debtor’s property been taken within 2 years before filing this case?

            No
            Yes. Give the details about the two most recent inventories.

                Name of the person who supervised the taking of the                         Date of inventory        The dollar amount and basis (cost, market,
                inventory                                                                                            or other basis) of each inventory

28. List the debtor’s officers, directors, managing members, general partners, members in control, controlling shareholders, or other people
    in control of the debtor at the time of the filing of this case.

       Name                                           Address                                             Position and nature of any            % of interest, if
                                                                                                          interest                              any
       Daryl Dixon                                    37 Londonderry Road                                 Chief Executive Officer               64%
                                                      Easton, MD 21601

       Name                                           Address                                             Position and nature of any            % of interest, if
                                                                                                          interest                              any
       Douglas Keeton                                 7178 Travelers Rest Circle                          Chief Financial Officer               34%
                                                      Easton, MD 21601



29. Within 1 year before the filing of this case, did the debtor have officers, directors, managing members, general partners, members in
    control of the debtor, or shareholders in control of the debtor who no longer hold these positions?


            No
            Yes. Identify below.


30. Payments, distributions, or withdrawals credited or given to insiders
    Within 1 year before filing this case, did the debtor provide an insider with value in any form, including salary, other compensation, draws, bonuses,
    loans, credits on loans, stock redemptions, and options exercised?

Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 10
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                Best Case Bankruptcy
                                        Case 19-19062                 Doc 1         Filed 07/02/19             Page 39 of 46
 Debtor      WOG, LLC                                                                                   Case number (if known)




            No
            Yes. Identify below.

               Name and address of recipient                    Amount of money or description and value of              Dates             Reason for
                                                                property                                                                   providing the value
       30.1                                                                                                              various dates
       .    Daryl Dixon                                                                                                  from 11/16/18
               37 Londonderry Road                                                                                       through
               Easton, MD 21601                                 $86000.92                                                5/29/18           Wages

               Relationship to debtor
               CEO, Member


       30.2 Douglas Keeton
       .    7178 Travelers Rest Circle                                                                                   6/29/18 and
               Easton, MD 21601                                 $12,307.68                                               8/14/18

               Relationship to debtor
               CFO, Member


31. Within 6 years before filing this case, has the debtor been a member of any consolidated group for tax purposes?

            No
            Yes. Identify below.

    Name of the parent corporation                                                                             Employer Identification number of the parent
                                                                                                               corporation

32. Within 6 years before filing this case, has the debtor as an employer been responsible for contributing to a pension fund?

            No
            Yes. Identify below.

    Name of the pension fund                                                                                   Employer Identification number of the parent
                                                                                                               corporation

 Part 14:     Signature and Declaration

      WARNING -- Bankruptcy fraud is a serious crime. Making a false statement, concealing property, or obtaining money or property by fraud in
      connection with a bankruptcy case can result in fines up to $500,000 or imprisonment for up to 20 years, or both.
      18 U.S.C. §§ 152, 1341, 1519, and 3571.

      I have examined the information in this Statement of Financial Affairs and any attachments and have a reasonable belief that the information is true
      and correct.

      I declare under penalty of perjury that the foregoing is true and correct.

 Executed on         July 2, 2019

 /s/ Daryl D. Dixon                                                     Daryl D. Dixon
 Signature of individual signing on behalf of the debtor                Printed name

 Position or relationship to debtor         CEO

Are additional pages to Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy (Official Form 207) attached?
   No
   Yes




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 11
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                               Best Case Bankruptcy
                                        Case 19-19062                Doc 1    Filed 07/02/19   Page 40 of 46




                                                               United States Bankruptcy Court
                                                                      District of Maryland
 In re      WOG, LLC                                                                               Case No.
                                                                                Debtor(s)          Chapter     7




                                               VERIFICATION OF CREDITOR MATRIX


I, the CEO of the corporation named as the debtor in this case, hereby verify that the attached list of creditors is true and correct to the

best of my knowledge.




 Date:       July 2, 2019                                            /s/ Daryl D. Dixon
                                                                     Daryl D. Dixon/CEO
                                                                     Signer/Title




Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                           Best Case Bankruptcy
               Case 19-19062   Doc 1   Filed 07/02/19   Page 41 of 46


}
b
k
1
{
C
r
e
d
i
t
o
A
s
M
a
x




    23SH, LLC
    23 S. Harrison Street
    Easton, MD 21601



    Accu-Tech Federal
    11350 Old Roswell Road, #100
    Alpharetta, GA 30009



    AFL Hyperscale
    PO Box 812
    Kent, WA 98035



    All-Shred Inc.
    4831 Winchester Blvd.
    Frederick, MD 21703



    Alliant Group
    3009 Post Oak Blvd., #2000
    Houston, TX 77056



    American Microgrid-C
    7076 Edmond Avenue
    Easton, MD 21601



    American Microgrid-V
    7076 Edmond Avenue
    Easton, MD 21601



    Broadview Interactive
    28742 Springfield Drive
    Easton, MD 21601



    Carlos Pena
    755 Lari Dawn
    San Antonio, TX 78258
          Case 19-19062   Doc 1   Filed 07/02/19   Page 42 of 46



Damiano Global Corporation
333 Birch Hills Drive
Rochester, NY 14622



Daryl Dixon
37 Londonderry Road
Easton, MD 21601



David Fricke
10511 Denane Road
Silver Spring, MD 20903



Douglas Keeton
7178 Travelers Rest Circle
Easton, MD 21601



Eastern Shore Entrepreneurship Center
8737 Brooks Drive, #101
Easton, MD 21601



Eco Electric
4005 Penn Belt Place
District Heights, MD 20747



Edward Cunningham
430 Windsor Way
Magnolia, DE 19962



Express Capital Funding, Inc.
130 S. Chaparral Court, #245
Anaheim, CA 92808



Geoffrey Oxnam
7076 Edmond Avenue
Easton, MD 21601
           Case 19-19062   Doc 1   Filed 07/02/19   Page 43 of 46



Hankins and Anderson
4880 Sadler Road, #300
Glen Allen, VA 23060



Illinois Department of Revenue
PO Box 19043
Springfield, IL 62794



Jeremiah Shuler
231 Heartleaf Lane
Magnolia, DE 19962



JMV
Carrera 15 No. 90-64
Bogata, Columbia 111041



JPJ 807 Co., LLC
PO Box 127
Mardela Springs, MD 21837



Juan Osorio
CRA 98 Bis A#69-43
Bogata, Columbia 111041



Lowe Tillson
2403 Research Blvd., #350
Rockville, MD 20850



Mary Keeton
1830 37th Avenue
Vero Beach, FL 32960



Matthew Coviello
9275 SW 162nd Court
Miami, FL 33196
           Case 19-19062   Doc 1   Filed 07/02/19   Page 44 of 46



MDSW
100 N. Washington Street
Easton, MD 21601



NY Dept. of Taxation and Finance
WA Harriman Campus
Albany, NY 12227



Orion Management (Mont)
8003 Forbes Place, #300
Springfield, VA 22151



Patuxent Accounting
PO Box 283
Owings, MD 20736



RD2CS
1200 Highway 74 S., Suite 6-229
Peachtree City, GA 30269



RiverCity
11734 Nacogdoches Road
San Antonio, TX 78217



Severn Integrated Systems
1692 Saefern Way
Annapolis, MD 21401



Stampede
55 Woodbridge Drive
Buffalo, NY 14228



State of Tennessee
500 Deadrick Street
Nashville, TN 37242
          Case 19-19062   Doc 1   Filed 07/02/19   Page 45 of 46



Sun Life Financial
26097 Network Place
Chicago, IL 60673



Tidewater Cleaning Service
9189 Rockcliff Drive
Easton, MD 21601



Timothy Teasdale
9200 Prestmoor Place
Brentwood, TN 37027



Tina Kemp
29382 Golton Drive
Easton, MD 21601



TMG Group, Inc.
114 Bay Street
Easton, MD 21601



TRS Rentelco
PO Box 45075
San Francisco, CA 94145



Vanessa Dixon
37 Londonderry Drive
Easton, MD 21601
                                        Case 19-19062                Doc 1     Filed 07/02/19        Page 46 of 46




                                                               United States Bankruptcy Court
                                                                        District of Maryland
 In re      WOG, LLC                                                                                     Case No.
                                                                                 Debtor(s)               Chapter     7




                                           CORPORATE OWNERSHIP STATEMENT (RULE 7007.1)

Pursuant to Federal Rule of Bankruptcy Procedure 7007.1 and to enable the Judges to evaluate possible disqualification or
recusal, the undersigned counsel for WOG, LLC in the above captioned action, certifies that the following is a (are)
corporation(s), other than the debtor or a governmental unit, that directly or indirectly own(s) 10% or more of any class of
the corporation's(s') equity interests, or states that there are no entities to report under FRBP 7007.1:



    None [Check if applicable]




 July 2, 2019                                                        /s/ Constance M. Hare #
 Date                                                                Constance M. Hare # 22512
                                                                     Signature of Attorney or Litigant
                                                                     Counsel for WOG, LLC
                                                                     Coon & Cole, LLC
                                                                     305 W. Chesapeake Avenue
                                                                     Suite 510
                                                                     Towson, MD 21204
                                                                     410-244-8800 Fax:410-825-5941
                                                                     cmh@cooncolelaw.com




Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                       Best Case Bankruptcy
